DETAILED ACTION

Status of the Claims
1.	Claims 1 – 20, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
3.	This application is a CON of 15/265,979, which is a CON of 14/532,713, which is a CON of 12/334,654.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on February 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 21 of U.S. Patent No. 8,880,473 and U.S. Patent 9,449,015. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 10, and 16 of the instant application are more broad than the corresponding, more limiting independent claims 1, 10, and 16 of U.S. Patent 8,880,473 and U.S. Patent 9,449,015. Specifically, independent claims 1, 10, and 16 of Patent 8,880,473 contain the limitations “a storage access interface to access the storage disk, a file system to access the files stored on the storage disk, and at least one device driver to be called by the file system,” which are not claimed in the instant claims. 
However, the instant specification discloses “a storage access interface to access the storage disk (instant paragraph [0010]), a file system to access the files stored on the storage disk (instant paragraph [0010])and at least one device driver to be called by the file system (instant paragraph [0010])” as claimed in claims 1, 10, and 16 of Patent 8,880,473.

Instant claims
Patent 9,449,015
Patent 8,880,473
1. A system, comprising:
Computer system memory configured to store a group of applications comprised of one or more applications;

One or more Central Processing Units (CPUs) operatively connected to said computer system memory and configured to execute said group of applications on a host with a host operating system,

A storage device configured to store one or more files;

one or more first instructions for the one or more Central Processing Units comprising one or more file operation interceptors configured to perform one or more of first storing a record of a file operation in a data structure, calling a corresponding file operation, returning a return value of a file operation, removing said stored record upon completion of the file operation;

one or more second instructions for the one or more Central Processing Units configured to perform storage checkpointing to the group of applications, comprising at least one of synchronizing execution of one or more of said applications, flushing one or more storage buffers, buffering a first data written to said storage device, buffering a second data read from said storage checkpointing memory, disabling storage checkpointing prior to said storing of a record of a file operation, and re-enabling storage checkpointing prior to said calling a corresponding file operation;
wherein the one or more second instructions are to cause the one or more Central Processing Units to selectively perform checkpointing operations for a first application and a second application in the group of applications and wherein at least the first and second applications jointly provide a same service based on a same storage area corresponding to the storage device.



a storage disk to store files; and 
a computer comprising: 
a group of independent computer applications running on the computer; 
a file system to access the files stored on the storage disk;
at least one buffer structured to buffer first data written to the storage disk and to buffer second data read from the storage disk;one or more memory locations configured to store said group of independent applications executing on a host with a host operating system, and configured to store one or more barrier synchronization barriers for said group of independent applications; and
one or more pre-loaded interceptors configured to intercept calls to the host wherein said interceptors for file operations are configured to first store a record of a file operation in a data structure, call the corresponding file operation, and remove said stored record upon completion of the file operation;
wherein the system is configured to perform storage checkpointing to the group of independent computer applications by a claim to the barrier-synchronization barrier, and when at least one of a following is performed: 
wait for processes and threads from said independent flush storage buffers, take memory checkpoints, take storage checkpoints, and release said barrier;wherein storage checkpointing is disabled prior to said store of a record of a file operation and re-enabled prior to a call of said corresponding file operation. 


a storage disk to store files; 
a storage access interface to access the storage disk; and 
a computer comprising: 
the group of independent computer applications running on the computer accessing files stored on the storage disk; a file system to access the files stored on the storage disk; 
at least one device driver to be called by the file system; 
at least one buffer structured to buffer first data written to the storage disk and to buffer second data read from the storage disk; 
one or more memory locations configured to store said group of independent applications executing on a host with a host operating system, and configured to store one or more barrier-synchronization barriers for said group of independent applications; and 
one or more pre-loaded interceptors configured to intercept calls to the host operating system and shared libraries by said group of independent applications, and configured to install interceptors for file operations, wherein said interceptors for file operations are configured to first store a record of a file operation in a data structure, call the corresponding file operation, and remove said stored record upon 
wherein the system is configured to perform storage checkpointing to the group of independent computer applications by claiming the barrier-synchronization barrier, and performing at least one of: 
waiting for processes and threads from said independent computer applications to enter said barrier, flushing storage buffers, taking memory checkpoints, taking storage checkpoints, and releasing said barrier; 
wherein storage checkpointing is disabled prior to said storing of a record of a file operation and re-enable prior to calling said corresponding file operation.

2. The system as claimed in claim 1, wherein the storage disk is built into the computer as Direct Attached Storage (DAS). 

2. The system as claimed in claim 1, wherein the storage disk is built into the computer as Direct Attached Storage (DAS).
3. The system as claimed in claim 1, wherein said storage disk is accessed as at least one of Network Attached Storage (NAS) and Storage Area Network (SAN). 

3. The system as claimed in claim 1, wherein the storage disk is accessed remotely from the computer, and wherein the storage disk is accessed via at least one of Network Attached Storage (NAS) and Storage Area Network (SAN). 

3. The system as claimed in claim 1, wherein the storage disk is accessed remotely from the computer, and wherein the storage disk is accessed via at least one of Network Attached Storage (NAS) and Storage Area Network (SAN).
4. The system as claimed in claim 1, comprising a storage access interface to access the storage disk, wherein the storage access interface is one of PCl, ATA, 






5. The system as claimed in claim 1, wherein the system comprises at least one device driver to be called by the file system, wherein the at least one device driver comprises at least one of a storage device driver and a networking device driver. 

5. The system as claimed in claim 1, wherein the at least one device driver comprises at least one of a storage device driver and a networking device driver.
6. The systems as claimed in claim 5, structured to write the first data to the storage disk and to read the second data from the storage disk. 



6. The systems as claimed in claim 5, structured to write the first data to the storage disk and to read the second data from the storage disk.
7. The system as claimed in claim 5, structured to transmit third data to the storage disk when the storage disk is accessed via at least one of Network Attached Storage (NAS) and Storage Area Network (SAN). 

7. The system as claimed in claim 5, structured to transmit third data to the storage disk when the storage disk is accessed via at least one of Network Attached Storage (NAS) and Storage Area Network (SAN). 

7. The system as claimed in claim 5, structured to transmit third data to the storage disk when the storage disk is accessed via at least one of Network Attached Storage (NAS) and Storage Area Network (SAN).
8. The system as claimed in claim 1, wherein the system comprises at least one device driver to be called by the file system, wherein, when the first data is written to the storage disk, the file system, the operating system, and the at least one device driver are structured to buffer the first data. 

8. The system as claimed in claim 1, wherein the system comprises at least one device driver to be called by the file system, wherein, when the first data is written to the storage disk, the file system, the operating system, and the at least one device driver are structured to buffer the first data. 

8. The system as claimed in claim 1, wherein, when the first data is written to the storage disk, the file system, the operating system, and the at least one device driver are structured to buffer the first data.


9. The system as claimed in claim 1, wherein the system comprises at least one device driver to be called by the file system, wherein, when the second data is read from the storage disk, the file system, the operating system, and the at least one device driver are structured to buffer the second data. 

9. The system as claimed in claim 1, wherein, when the second data is read from the storage disk, the file system, the operating system, and the at least one device driver are structured to buffer the second data.
10. A non – transitory computer readable storage medium comprising instructions for: 
Storing files on a storage device and accessing said files on said storage device;
Running a group of applications on a computer, wherein the group of 
Configuring one or more memory locations to store said group of applications executing on a host with a host operating system; and
Loading interceptors configured to perform one or more of first storing a record of a file operation in a data structure, calling a corresponding file operation, returning a return value of a file operation, removing said stored record upon completion of the file operation;

Wherein the instructions on the computer readable storage medium are 











12. The computer readable storage medium as claimed in claim 10, comprising at least one device driver via the file system; wherein the first data are written to the storage disk by the at least one device driver, and wherein the second data are read from the storage disk by the at least one device driver. 

12. The computer readable storage medium as claimed in claim 10, wherein the first data are written to the storage disk by the at least one device driver, and wherein the second data are read from the storage disk by the at least one device driver.
13. The computer readable storage medium as claimed in claim 10, wherein third data are transmitted from the at least one device driver to the storage disk 






14. The computer readable storage medium as claimed in claim 10, wherein, when the first data is written to the storage disk, the first data is buffered by at least one of the file system, the operating system, and one or more device drivers. 

14. The computer readable storage medium as claimed in claim 10, wherein, when the first data is written to the storage disk, the first data is buffered by at least one of the file system, the operating system, and one or more device drivers.
15. The computer readable storage medium as claimed in claim 10, wherein, when the second data is read from the storage disk, the second data is buffered by at least one of the file system, the 





Storing files on a storage device and accessing said files on said storage device;
Running a group of applications on a computer, wherein the group of applications utilizes the files stored on the storage device; 
Configuring one or more memory locations to store said group of applications executing on a host with a host operating system; and
Loading interceptors configured to perform one or more of first storing a record of a file operation in a data structure, calling a 

Wherein the instructions on the computer readable storage medium are configured to perform storage checkpointing to the group of applications, comprising at least one of synchronizing execution of one or more of said applications, flushing one or more storage buffers, buffering a first data written to said storage device, buffering a second data read from said storage device, checkpointing 






17. The method as claimed in claim 16, further comprising instructions for accessing the storage disk via at least one of Network Attached Storage (NAS) and Storage Area Network (SAN). 

17. The method as claimed in claim 16, further comprising instructions for accessing the storage disk via at least one of Network Attached Storage (NAS) and Storage Area Network (SAN).
18. The method as claimed in claim 16, wherein the first data are written to the storage disk by the at least one device driver, and wherein the second data are read from the storage disk by the at least one device driver. 

18. The method as claimed in claim 16, wherein the first data are written to the storage disk by the at least one device driver, and wherein the second data are read from the storage disk by the at least one device driver. 

18. The method as claimed in claim 16, wherein the first data are written to the storage disk by the at least one device driver, and wherein the second data are read from the storage disk by the at least one device driver.


19. The method as claimed in claim 16, wherein third data are transmitted from the at least one device driver to the storage disk when the storage disk is accessed via at least one of Network Attached Storage (NAS) and Storage Area Network (SAN). 

19. The method as claimed in claim 16, wherein third data are transmitted from the at least one device driver to the storage disk when the storage disk is accessed via at least one of Network Attached Storage (NAS) and Storage Area Network (SAN).
20. The method as claimed in claim 16, wherein, when the first data is written to the storage disk, the first data is buffered by at least one of the file system, the operating system, and one or more device drivers. 

20. The method as claimed in claim 16, wherein, when the first data is written to the storage disk, the first data is buffered by at least one of the file system, the operating system, and one or more device drivers. 

20. The method as claimed in claim 16, wherein, when the first data is written to the storage disk, the first data is buffered by at least one of the file system, the operating system, and one or more device drivers.
20 (continued) when the second data is read from the storage disk, the second 



.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 13, and 19 are rejected under 35 U.S.C. 102(b) as being anticipated by Michael Neary et al. (U.S. Patent Publication 20060085679).

With respect to claim 1, Neary teaches:
Computer system memory configured to store a group of applications comprised of one or more applications (see paragraphs [0205], [0206], where applications and files are stored in memory for checkpointing);
One or more Central Processing Units (CPUs) operatively connected to said computer system memory and configured to execute said group of applications on a 
	A storage device configured to store one or more files (see paragraph [0205], where files are stored on a storage device);
	One or more first instructions for the one or more Central Processing Units  comprising one or more file operation interceptors configured to perform one or more of [storing a record of a file operation in a data structure, calling a corresponding file operation, returning a return value of a file operation, removing said stored record upon completion of the file operation] (see paragraphs [0094] and [0128], where interceptors are used to make system operation calls, which may include storing a record of a file operation as process state data);
	one or more instructions for the one or more Central Processing Units configured to provide storage checkpointing to the group of applications, comprising at least one of [synchronizing execution of one or more of said applications and one or more file operation interceptors, flushing one or more storage buffers, buffering a first data written to said storage device, buffering a second data read from said storage device, checkpointing memory, double buffering storage checkpoints, disabling storage checkpointing prior to said storing of a record of a file operation, and re-enabling storage checkpointing prior to said calling a corresponding file operation] (see paragraphs [0029] and [0093], where checkpointing is performed, and where applications are synchronized in order to efficiently compare a saved memory image with the checkpointed image in order to store a storage image),


With respect to claim 13, Neary teaches:
Storing files on a storage device and accessing said files on said storage device (see paragraphs [0205], [0206], where applications and files are stored and accessed in memory for checkpointing);
Running a group of applications on a computer, wherein the group of applications utilizes the files stored on the storage device (see paragraphs [0205], [0206], where applications access files located on a storage device),
	Configuring one or more memory locations to store said group of applications executing on a host with a host operating system (see paragraph [0205], where application files are stored on a storage device);
	loading file operation interceptors configured to perform one or more of [storing a record of a file operation in a data structure, calling a corresponding file operation, returning a return value of a file operation, removing said stored record upon completion of the file operation] (see paragraphs [0094] and [0128], where interceptors are used to make system operation calls, which may include storing a record of a file operation as process state data);


With respect to claim 19, Neary teaches:
Storing files on a storage device and accessing said files on said storage device (see paragraphs [0205], [0206], where applications and files are stored in a storage device in memory for checkpointing);
Running a group of applications on a computer, wherein the group of applications utilizes the files stored on the storage device (see paragraphs [0205], [0206], where applications access files located on a storage device),
Calling at least one device driver for the storage device (see paragraphs [0025],  [0026], [0027], [0028], [0114], [0115] where a device driver may be used);
	Configuring one or more memory locations to store said group of applications executing on a host with a host operating system (see paragraph [0205], where files are stored on a storage device);

	selectively performing storage checkpointing to a group of applications is comprised of performing at least one of [synchronizing execution of one or more of said applications, flushing one or more storage buffers, buffering a first data written to said storage device, buffering a second data read from said storage device, checkpointing, double buffering storage checkpoints, disabling storage checkpointing prior to said storing of a record of a file operation, and re-enabling storage checkpointing prior to said calling a corresponding file operation] (see paragraphs [0029] and [0093], where checkpointing is performed, and where applications are synchronized in order to efficiently compare a saved memory image with the checkpointed image in order to store a storage image).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 2 – 9, 11 – 15, and 17 - 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Michael Neary et al. (U.S. Patent Publication 20060085679) in view of Siew Yong Sim – Tang (U.S. Patent Publication 20050262097).

With respect to claim 2, Neary does not explicitly disclose wherein said storage device is a Direct Attached Storage (DAS) device as claimed.
However, Sim – Tang teaches:
Wherein said storage device is a Direct Attached Storage (DAS) device (see paragraph [0025], where direct attached storage is within the primary data tier, running applications with associated storage).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the teaching of Neary with the teaching of Sim – Tang in order to the data management system storage and server hardware to accomplish file recovery (Sim – Tang, paragraph [0009]).

With respect to claims 3, 11, and 17, Neary does not explicitly disclose wherein said storage device is accessed as at least one of Network Attached Storage (NAS) and Storage Area Network (SAN) as claimed.
However, Sim – Tang teaches:
Wherein said storage device is accessed as at least one of Network Attached Storage (NAS) and Storage Area Network (SAN) (see paragraph [0025], where primary storage is accessed by either network attached storage or through the storage area network).


With respect to claim 4, Neary does not explicitly disclose the storage access interface is selected from the group consisting of is PCl, ATA, SAS, SCSI for DAS, Ethernet, Fibre Channel and Infiniband for NAS, and SCSI, Fibre Channel, ATA over Ethernet, and HyperSCSI for SAN as claimed.
However, Sim – Tang teaches:
the storage access interface is selected from the group consisting of is PCl, ATA, SAS, SCSI for DAS, Ethernet, Fibre Channel and Infiniband for NAS, and SCSI, Fibre Channel, ATA over Ethernet, and HyperSCSI for SAN (see paragraph [0025], where the second data tier may be accessed with ATA or through SCSI Fibre Channel).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the teaching of Neary with the teaching of Sim – Tang in order to the data management system storage and server hardware to accomplish file recovery (Sim – Tang, paragraph [0009]).

With respect to claims 5, 12, and 18, Neary does not explicitly disclose wherein the system comprises at least one storage device driver and a networking device driver.
However, Sim – Tang teaches:

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the teaching of Neary with the teaching of Sim – Tang in order to the data management system storage and server hardware to accomplish file recovery (Sim – Tang, paragraph [0009]).

With respect to claim 6, Neary does not explicitly disclose structured to write the first data to the storage disk and to read the second data from the storage disk
However, Sim – Tang teaches:
structured to write the first data to the storage disk and to read the second data from the storage disk (see paragraph [0039], where the host driver is used for reading and writing data).

With respect to claims 7, 13, and 19, Neary does not explicitly disclose structured to transmit third data to the storage disk when the storage disk is accessed via at least one of Network Attached Storage (NAS) and Storage Area Network (SAN)
However, Sim – Tang teaches:
structured to transmit third data to the storage disk when the storage disk is accessed via at least one of Network Attached Storage (NAS) and Storage Area Network (SAN) (see paragraph [0025], where primary storage is accessed by either network attached storage or through the storage area network).

However, Sim – Tang teaches:
wherein the first data is written to the storage disk, the file system, the operating system, and the at least one device driver are structured to buffer the first data (see paragraph [0030], where file attributes are used along with a buffer with respect to read and written data).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the teaching of Neary with the teaching of Sim – Tang in order to the data management system storage and server hardware to accomplish file recovery (Sim – Tang, paragraph [0009]).

With respect to claims 9 and 15, Neary discloses where a device driver may be used (see paragraphs [0025],  [0026], [0027], [0028], [0114], [0115]). Neary does not explicitly disclose wherein the system comprises at least one device driver to be called by a file system, wherein the second data is read from the storage disk, the file system, the operating system, and the at least one device driver are structured to buffer the second data as claimed.
However, Sim – Tang teaches:

At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the teaching of Neary with the teaching of Sim – Tang in order to the data management system storage and server hardware to accomplish file recovery (Sim – Tang, paragraph [0009]).

With respect to claim 20, Neary discloses where a device driver may be used (see paragraphs [0025],  [0026], [0027], [0028], [0114], [0115]). Neary does not explicitly disclose wherein the first data is written to the storage disk, the file system, the operating system, and the at least one device driver are structured to buffer the first data or the second data is read from the storage device, the second data is buffered by at least one of a the file system, the operating system, and one or more device drivers as claimed.
However, Sim – Tang teaches:
wherein the first data is written to the storage disk, the file system, the operating system, and the at least one device driver are structured to buffer the first data or the second data is read from the storage device, the second data is buffered by at least one of a the file system, the operating system, and one or more device drivers (see paragraphs [0030], [0039], where file attributes are used along with a buffer with respect to read and written data).


Conclusion/Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        March 11, 2022